          8:19-cv-00313-JMG Doc # 23 Filed: 06/08/20 Page 1 of 2 - Page ID # 614



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    LISA M. ARCHIBALD,
                                                                  8:19-CV-313
                        Plaintiff,

    vs.                                               MEMORANDUM AND ORDER

    ANDREW M. SAUL, Commissioner of
    the Social Security Administration,

                        Defendant.


           This matter is before the Court upon the plaintiff’s Motion for Award of
Attorney Fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
Filing 21. The defendant does not object to the plaintiff’s requested fees and
expenses in the amount of $2,895.05 (filing 21-2); which represents 13.5 hours
of work in 2019 at a rate of $205.25 per hour, and 0.6 hours of work in 2020 at
a rate of $206.96 per hour.1 Filing 22.
           The Court has determined that the plaintiff was the prevailing party in
this action, as the Commissioner’s decision was reversed and the case
remanded to the Commissioner for further proceedings; that the application
for fees was filed in a timely fashion;2 and that the position of the




1   The maximum hourly fee of $125 specified in 28 U.S.C. § 2412(d)(1)(D)(2)(A) was adjusted
to account for inflation. See filing 22-1 at 2-3.

2   An Equal Access to Justice Act application based on a district court judgment remanding a
case pursuant to sentence four of 42 U.S.C. § 405(g) must be filed no later than 30 days after
the sentence four judgment has been entered and the appeal period has run such that the
judgment is no longer appealable. See Pottsmith v. Barnhart, 306 F.3d 526, 527-28 (8th Cir.
     8:19-cv-00313-JMG Doc # 23 Filed: 06/08/20 Page 2 of 2 - Page ID # 615



Commissioner was not substantially justified because the administrative law
judge made findings that were not supported by substantial evidence. See Koss
v. Sullivan, 982 F.2d 1226 (8th Cir. 1993). Therefore, the plaintiff is entitled to
an award of attorney fees.


       IT IS ORDERED:

       1.     The plaintiff’s Motion for Award of Attorney Fees pursuant
              to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (filing
              21) is granted.


       2.     By separate document, the Court shall enter judgment for
              the plaintiff and against the defendant providing that the
              plaintiff is awarded attorney fees of $2,895.05.


       Dated this 8th day of June, 2020.


                                                  BY THE COURT:


                                                  John M. Gerrard
                                                  Chief United States District Judge




2002); see also Shalala v. Schaefer, 509 U.S. 292, 302 (1993); Melkonyan v. Sullivan, 501 U.S.
89, 94-97 (1991).

                                              2
